IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals

                               No. 16-11601
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 10, 2017
                                                                 Lyle W. Cayce
                                                                      Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff–Appellee,

versus

FREDRICK LYNN CAIN,

                                         Defendant–Appellant.




                Appeal from the United States District Court
                     for the Northern District of Texas
                              No. 3:16-CR-26-1




Before JONES, SMITH, and PRADO, Circuit Judges.
PER CURIAM:

     Fredrick Cain appeals his sentence in regard to the treatment of his
conviction under TEX. HEALTH & SAFETY CODE § 481.112(a) as a “serious drug
offense” for purposes of an enhancement under the Armed Career Criminal Act
(“ACCA”). Finding his argument foreclosed by circuit precedent, we affirm.
                                       No. 16-11601
                                              I.
       Cain pleaded guilty of possession of a firearm after a felony conviction
(Count I) and possession of a controlled substance with intent to distribute
(Count II). The presentence report (“PSR”) identified three 1 Texas drug convic-
tions for possession with intent to deliver a controlled substance, TEX. HEALTH
& SAFETY CODE § 481.112(a), triggering enhancements under 18 U.S.C.
§ 924(e)(2)(A)(ii). The district court overruled Cain’s objection and sentenced
him, within the enhanced range, to 192 months for Count I with a concurrent
36 months for Count II.

                                             II.
       The district court did not err in ruling that Cain’s convictions were
serious drug offenses. A conviction under Section 481.112(a) qualifies for the
ACCA enhancement under § 924(e). 2 Cain acknowledges that binding circuit
precedent forecloses his position but contends that United States v. Johnson,
135 S. Ct. 2251 (2015), and Torres v. Lynch, 136 S. Ct. 1619 (2016), undermine
that precedent. We disagree.

       Johnson addressed the residual clause under the violent-felonies portion
of the ACCA, which Winbush and Vickers distinguished from the serious-drug-
offense portion. Torres’s discussion of how to define “described” in the Immi-
gration and Nationality Act does not undermine Winbush’s and Vickers’s dis-
cussions of the word “involving” in the ACCA. Those decisions based the inter-
pretation of § 924(e) on an analysis of Taylor v. United States, 495 U.S. 575
(1990), and the statutory context of the ACCA. 3


       1The PSR listed four convictions as qualifying under the ACCA, but the government
conceded at sentencing that the fourth did not support an ACCA sentence.
       2 See United States v. Vickers, 540 F.3d 356 (5th Cir. 2008); United States v. Winbush,
407 F.3d 703 (5th Cir. 2005).
       3 See Vickers, 540 F.3d at 365; Winbush, 407 F.3d at 707–08 (citing United States v.

                                              2
                                      No. 16-11601
       Because no Supreme Court decisions “expressly or implicitly” 4 overrule
Winbush or Vickers, we AFFIRM.




King, 325 F.3d 110 (2d Cir. 2003)).
       4 United States v. Tanksley, 848 F.3d 347, 350 (5th Cir. 2017) (internal quotation
omitted).
                                           3